DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cragg et al. (U.S. Publication No. 2005/0113919).
	Cragg et al. discloses an implantable article (10) configured for attaching at least one of a tendon and a ligament to at least one of bone and cartilage (considered capable), the implantable article comprising: a membrane (18) comprising a biological material that promotes cell growth (paragraph 122), the membrane comprising: a first end (52); a second end (56) configured to be attached to at least one of the bone (via screw threads), the cartilage, the tendon, and the ligament; and a cavity (20) extending from the first end to the second end (Fig. 7), the cavity is configured to receive a cell growth mixture (60); and an expandable portion positioned intermediate the first end 
Regarding claim 2, the expandable portion is configured to increase diffusion of cell growth mixture through the membrane responsive to the cell growth mixture entering the cavity (paragraph 128). 
Regarding claim 4, the expandable portion is configured to increase in diameter responsive to the cell growth mixture entering the cavity (Figure 7). 
Regarding claim 5, the biological material comprises at least one of a placental membrane, a collagen membrane, a carbohydrate matrix, a biocompatible polymer membrane, and a biologically derived membrane (Paragraph 122). 

Allowable Subject Matter
Claims 7-20 allowed.
Claims 3, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone or in combination fails to disclose an implantable device comprising a membrane comprising a biological material, a first end, a second end, a cavity extending from the first to the second end, and an expandable portion intermediate the first and second ends such that there are two expandable portions.
It is also not disclosed that the outer surface of the membrane has retainers for inhibiting removal of the implant.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/Primary Examiner, Art Unit 3775